Andrew W. Ryan, J.
The above-entitled proceeding (Civ. Prac. Act, art. 78) is in the nature of a writ of mandamus seeking to compel the respondent, a public official, to provide facilities in the prison which would not interfere with the alleged violation of the rights of the petitioner to confer in private with his attorney.
*438The petitioner is an inmate of Clinton Prison under sentence of 30 years to life, and the respondent is the Warden of the prison.
The relief which the petitioner seeks is without the jurisdiction of this court to grant. The condition of which he complains is the result of the exercise of the administrative function of the respondent, the exercise of which, this court is without jurisdiction to interfere.
The application is therefore denied.